Citation Nr: 9928582	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbosacral 
spine disorder.  

2 Whether the veteran's claim for service connection for a 
lumbosacral spine disorder is "well grounded".  

3 Entitlement to service connection for a lumbosacral spine 
disorder.  

4 Entitlement to service connection for bilateral defective 
hearing.  

5 Entitlement to service connection for a head injury.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1990 rating decision by the 
RO which denied service connection for bilateral defective 
hearing and for residuals of a head injury.  The RO also 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for a low back disorder 
which had been previously denied in an unappealed rating 
decision of December 1983.  

In October 1993 and June 1995, the Board remanded this case 
to the RO for further development.  In September 1996 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.  The case is before the Board for appellate 
consideration at this time.  



FINDINGS OF FACT

1.  The RO denied service connection for a lumbosacral strain 
in an unappealed rating board decision of December 1983.  

2.  The evidence submitted since the 1983 unappealed rating 
board decision, and in conjunction with the veteran's 1990 
application to reopen his claim of service connection for a 
lumbosacral spine disorder, is new because it was not 
previously of record.  

3.  The evidence submitted since the 1983 unappealed rating 
board decision is material because it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a lumbosacral spine disorder.  

4.  The veteran's claim for service connection for a 
lumbosacral spine disorder is plausible.  

5.  The veteran's current lumbosacral spine disorder, 
currently diagnosed as osteoarthritis and degenerative disc 
disease of the lumbosacral spine, is the result of low back 
injury sustained during service.  

6.  The veteran has bilateral defective hearing due to 
acoustic trauma sustained in service.

7.  The veteran's claim for service connection for residuals 
of a head injury is not plausible.



CONCLUSIONS OF LAW

1.  The December 1983 rating action denying service 
connection for a lumbosacral strain is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  

2.  The additional evidence received subsequent to the 
unappealed rating decision of December 1983 denying service 
connection for a lumbosacral spine disorder is new and 
material; the veteran's claim of service connection for a 
lumbosacral spine disorder is reopened.  38 C.F.R. § 3.156(a) 
(1998).  

3.  The veteran's claim for service connection for a 
lumbosacral spine disorder is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  

4.  A lumbosacral spine disorder, to include osteoarthritis 
and disc disease of the lumbosacral spine was incurred during 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(d) (1998).  

5.  Bilateral defective hearing was incurred during wartime 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.385 (1998).  

6.  A well-grounded claim for service connection for the 
residuals of a head injury has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Lumbosacral 
Spine Disorder

The evidence which was of record at the time of the December 
1983 unappealed rating decision denying service connection 
for a lumbosacral strain may be briefly summarized.  On the 
veteran's September 1967 examination prior to entrance onto 
active service, his spine was evaluated as normal.  Review of 
the service medical records reveals that the veteran was seen 
in June 1968 after he fell from the back of a truck and 
injured his posterior.  Pain to the left of the coccyx was 
reported.  The impression was contusion.  When seen the 
following day, it was noted that he had considerable pain in 
the left sacrococcygeal region.  A provisional diagnosis of 
R/O sacrococcygeal fracture was noted.  After evaluation, the 
impression was mild contusion.  An X-ray was reported to be 
normal.  In July 1968 the veteran was again seen with 
complaints of a backache since his injury the previous month.  
In November 1968, the veteran was seen with complaints of a 
cold and a backache.  On the veteran's May 1970 service 
separation examination, his spine was evaluated as normal.  

A September 1983 statement from J.D. Aycock, D.C., and 
accompanying clinical records reflect treatment in June 1982 
for a chronic lumbosacral strain which the veteran related to 
a 1967 injury during service.  

After a November 1983 VA orthopedic examination, the 
diagnosis was chronic lumbosacral strain aggravated by being 
overweight.  

The evidence which has been submitted subsequent to the 
December 1983 unappealed rating board decision denying 
service connection for a lumbosacral strain includes a 
clinical record from a chiropractor which shows treatment in 
March 1985 for low back pain.  The veteran gave a history of 
a back injury while in the Army and said that he had had back 
trouble ever since.  During treatment at a private medical 
facility in April 1985 the veteran gave a history of back and 
neck pain ever since his involvement in a car wreck two years 
earlier.  During further chiropractic treatment in December 
1986, the veteran reported an injury when he jumped from the 
back of a fire truck.  

In a January 1991 statement Sidney E. Isdale, D.C., reported 
that he treated the veteran for mid and lower back pain while 
the veteran was in the army during 1969 and 1970.  

VA clinical records reflect treatment during the 1990s for 
complaints of low back pain which was usually diagnosed as a 
lumbosacral strain.  

During a hearing at the RO in September 1996, the veteran 
said that, while stationed in Germany, he fell off of a truck 
and struck his low back on a trailer hitch.  He said that he 
was hospitalized for his back injury at that time and also 
said that he saw a private chiropractor while on leave from 
the Army prior to service discharge.  The veteran said that 
he had had problems with his back ever since his inservice 
injury.  

On VA orthopedic examination in February 1998, the veteran 
gave a history of injury to the low back while in the 
service.  After physical examination, the diagnoses included 
osteoarthritis of the lumbar spine and degenerative disc 
disease of the lumbar spine.  The examining physician said 
that the veteran's degenerative changes were the result of 
previous trauma.  He said that the role of the veteran's old 
back injury to his current condition was indeterminable.  
However, it could very possibly be related to his present 
condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d).  

The testimony of the veteran during his recent hearing to the 
effect that he had injured his back during service and had 
had back discomfort ever since is clearly new in that it was 
not previously of record.  This evidence is also not 
cumulative of that which was before the RO at the time of its 
December 1983 rating decision.  Since the credibility of such 
testimony must be presumed for purposes of determining 
whether the veteran's claim of service connection for a 
lumbosacral spine disorder should be reopened, this evidence 
is also considered to be material as it is relevant to the 
issue of service connection for a lumbosacral spine 
disability.  See Justus, supra.  It is therefore apparent 
that the evidence submitted since the December 1983 rating 
action must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
lumbosacral spine disability.  Therefore, the Board finds 
that new and material evidence has been submitted in regard 
to the veteran's claim of service connection for a 
lumbosacral spine disorder.  Thus the veteran's claim of 
service connection for this disability is reopened and must 
be addressed on the merits in light of all the evidence, both 
old and new.  


II.  Whether the Veteran's Claim for Service Connection for a 
Lumbosacral Spine Disorder is "Well Grounded"

According to the decision by the Court, a well grounded claim 
requires competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In this case, the veteran was diagnosed with osteoarthritis 
and degenerative disc disease of the lumbosacral spine after 
a recent VA examination.  Thus, the first requirement of a 
well-grounded claim under the standard in Caluza supra, has 
been met.  The veteran has testified during a 1996 hearing 
that he sustained a low back injury during service and he is 
competent to so testify.  Moreover, there are service medical 
records showing treatment for such an injury.  Thus, the 
second requirement for a well-grounded claim under Caluza has 
been met.  Finally, the third requirement for a well-grounded 
claim under the Caluza standard has also been met since a VA 
physician has recently stated that the veteran's current 
lumbosacral spine pathology was "very possibly" related to 
the traumatic injury to the low back which the veteran 
sustained during service.  Since that is the case, the 
veteran's claim for service connection for a lumbosacral 
spine disability is "well grounded".  

III. Service Connection for a Lumbosacral Spine Disorder.

The veteran's service medical records contain several 
references to complaints of low back pain which apparently 
resulted from a traumatic injury to the back sustained when 
the veteran fell off of a truck.  In addition, a private 
chiropractor has submitted a letter in which he reported 
treating the veteran for low back complaints during service.  
As noted above, the veteran was found to have osteoarthritis 
and disc disease of the lumbosacral spine during a 1998 VA 
examination.  The examining physician on that occasion 
commented that the veteran's current low back pathology was 
very possibly the result of his old traumatic injury.  The 
provisions of 38 C.F.R. § 3.303(d) provide that service 
connection may be granted for disability diagnosed after 
service when the evidence indicates that such was originally 
sustained in service.   Therefore, given that treatment for 
low back symptoms was noted in service and since a VA 
physician has recently related the veteran's currently 
diagnosed osteoarthritis and degenerative disc disease of the 
lumbosacral spine to his military service, it is the decision 
of the Board that service connection for the veteran's 
lumbosacral spine disability is warranted.  

IV. Service Connection for Bilateral Defective Hearing.  

Initially, the Board notes that it finds that the veteran's 
claim for service connection for bilateral defective hearing 
is "well grounded", in that it is plausible.  All necessary 
development of this claim has been completed and no further 
action is necessary in order to comply with the duty to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

On the veteran's September 1967 examination prior to entrance 
into service, his ears and drums were evaluated as normal.  
On audiometric testing, he had pure tone thresholds in the 
right ear of -5 (10), -10 (0). 5 (15), 0 (10), and 0 (5) 
decibels and pure tone thresholds of 5 (20), -5 (5), 10 (20), 
5 (15), and -5 (0) decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  (The readings in parenthesis 
constitute pure tone threshold readings converted to ISO 
standards which became effective on October 31, 1967).  
Review of the service medical records reveals no findings or 
complaints indicative of defective hearing.  On the veteran's 
May 1970 examination prior to separation from service, his 
hearing for the spoken voice was 15/15 in each ear.  

During private outpatient treatment in November 1988 it was 
reported that the veteran was interested in having his ears 
tested since he had noticed some hearing loss and had been 
asking people to repeat.  After private audiology evaluation 
in December 1988, the veteran was noted to have a mild 
sensorineural hearing loss in each ear.  

In a statement received in September 1990, the veteran said 
that, during his tour of duty in Vietnam he came under mortar 
bombardment on many occasions and was also exposed to small 
arms fire.  (The RO subsequently granted service connection 
for post-traumatic stress disorder).  

During VA outpatient treatment in September 1990 the veteran 
gave a 20-year history of intermittent ear infections with 
intermittent drainage of pus from the right ear for one year.  
He said that he had decreased hearing for one year.  It was 
said that he drove a cab and that this job did not involve 
noise exposure.  The assessments were otitis externa and mild 
perceptive deafness.  After audiometric evaluation in March 
1992 the veteran was said to have mild to moderate 
sensorineural hearing loss in each ear.  It was noted that 
the veteran had been using hearing aids for the previous 
year.  Subsequent VA outpatient treatment for otitis and 
hearing loss is indicated.  

On VA audiological examination in February 1998 the veteran 
gave a history of hearing problems since Vietnam.  He said 
that he had had a left ear infection at that time and was 
also exposed to artillery fire during his military career.  
Testing revealed pure tone thresholds of 20, 15, 45, 50, and 
50 decibels in the right ear and 25, 30, 60, 60, and 75 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition was 80 percent in the right ear 
and 86 percent in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss for the right ear and a 
mild to severe sensorineural hearing loss in the left ear 
with fair speech recognition ability bilaterally.  The 
results were said by the examiner to be consistent with 
acoustic trauma, much of which could have occurred in the 
military.  

Under the applicable criteria, in order to establish service 
connection for disability, there must be evidence that such 
disability was due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

The service medical records contain no findings indicative of 
defective hearing and no hearing loss was demonstrated on the 
veteran's examination prior to discharge from service.  
However, review of the record does indicate that the veteran 
is service connected for post-traumatic stress disorder due 
to combat in Vietnam.  Since that is the case the Board 
recognizes that the veteran was exposed to acoustic trauma 
while on active service.  On his most recent VA audiological 
examination in February 1998 the results indicated decibel 
thresholds and discrimination ability in each ear that meet 
the criteria for a recognized hearing loss under the 
provisions of 38 C.F.R. § 3.385.  The examiner commented that 
the veteran's hearing impairment was consistent with acoustic 
trauma, much of which could have occurred in the military.  
Since the evidence demonstrates that the veteran has 
recognized hearing loss in each ear which may be associated 
with acoustic trauma of the type sustained in service, 
service connection for bilateral defective hearing is 
warranted.  

V. Service Connection For the Residuals of a Head Injury.  

On the veteran's September 1967 examination prior to entrance 
onto active service, the veteran's head was evaluated as 
normal.  Review of the service medical records reveals no 
findings or complaints of any head injury.  On the veteran's 
May 1970 examination prior to service discharge, his head was 
evaluated as normal.  

During private outpatient treatment in November 1970, the 
veteran said that he had a small cyst on his forehead that 
seemed to enlarge whenever he had a headache.  He said that 
he had headaches once or twice a week that lasted from two to 
three hours.  The veteran said that he had fallen 20 feet 
from a tower and struck his head while in the service, but 
had not received any medical attention at the time.  After 
evaluation, the diagnoses were mild nasopharyngitis and 
migraine by history.  

The veteran was hospitalized at a private facility in July 
1983 after he lost consciousness at work.  Evaluation of the 
veteran's head was unremarkable.  At the time of discharge, 
the diagnoses included syncope secondary to gastrointestinal 
bleeding.  The veteran was seen as an outpatient at a private 
facility in April 1985 with complaints which included nausea, 
diaphoresis with tingling of the lips and fingers.  He also 
complained of being lightheaded.  It was said that he had not 
had a syncopal episode.  The veteran's head was normocephalic 
and atraumatic.  His pupils were equal, round, and reactive 
to light and accommodation.  On further treatment the 
following day, it was reported that the veteran had had a 
syncopal episode the previous night and had fallen and struck 
his head.  It was said that he was rendered unconscious and 
awoke incontinent with bloody diarrhea.  It was reported that 
he had had another syncopal episode two years earlier.  
Occasional tension headaches were also reported.  
Neurological evaluation revealed no abnormalities.  The 
impressions included acute onset of an upper gastrointestinal 
bleed causing syncope, lightheadedness, and bloody diarrhea.  
The veteran was hospitalized for treatment and evaluation of 
his upper gastrointestinal bleeding, but no definite etiology 
was identified.  

VA clinical records reflect outpatient treatment and periods 
of hospitalization during the 1990s for various disorders, 
including post-traumatic stress disorder, diabetes mellitus, 
gastrointestinal disorders and back pain.  There was no 
reference made to any residuals of a head injury.  

During a September 1996 hearing at the RO, the veteran said 
that he struck his head while running for cover during a 
bombardment in Vietnam.  He said that he was rendered 
unconscious for a brief period on that occasion.  He said 
that ever since that injury he had had a problem with his 
balance.  The veteran also said that he incurred a small bump 
on the head from this injury which was treated in the field 
by the special forces.  He also said that the bump would 
enlarge whenever he had a headache.  

On VA medical examination for diabetes in February 1998, 
examination of the veteran's head was normal as was a 
neurological examination.  No diagnosis was rendered in 
regard to the residuals of a head injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service.  38 C.F.R. 
§ 3.303(d).  

The threshold question in regard to the issue of entitlement 
to service connection for 
the residuals of a head injury is whether the veteran has met 
his burden of submitting evidence of a well-grounded (i.e. 
plausible) claim.  If not, his claim must fail and there is 
no duty to assist him in the development of the claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted a 
well-grounded claim of service connection for residuals of a 
head injury.  

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the evidence involves a question of 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran, regarding questions of medical 
diagnosis or causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summation, according to a decision of the Court, a well-
grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The veteran's claim for service connection for the residuals 
of a head injury fails to satisfy two of the three criteria 
for a well-grounded claim outlined by the Court in the Caluza 
case.  First, while the service medical records contain no 
documentation of any head injury, the veteran has asserted 
that he injured his head while in military service and he is 
certainly competent to so state.  However, the post service 
clinical record fails to establish that he currently has any 
residuals of an inservice head injury and also fail to show 
any connection between an inservice head injury and any 
disorder for which the veteran sought treatment after 
service.  While the veteran may believe that he has current 
disability due to a head injury sustained while in the 
military, he is a layman (i.e. a person without medical 
training or expertise).  There is no competent medical 
evidence establishing a relationship between any inservice 
head injury and any current disability.  See Espiritu v. 
Derwinski, supra.  Therefore, the veteran's claim for service 
connection for a head injury must be denied as not well 
grounded.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a lumbosacral 
spine disorder has been reopened.  

The veteran has presented a well-grounded claim for service 
connection for a lumbosacral spine disorder.  

Service connection for a lumbosacral spine disorder is 
granted.  

Service connection for bilateral defective hearing is 
granted.  

Service connection for the residuals of a head injury is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


